IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 4 EM 2016
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
EDGAR RAMOS,                                  :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.